         IN THE UNITED STATES DISTRICT COURT FOR THE
                NORTHERN DISTRICT OF FLORIDA
                     PENSACOLA DIVISION

UNITED STATES OF AMERICA

v.                                                 Case No. 3:19cr34-RV

JAYSTON DARNELL FAILS
                                    /

                      FINAL ORDER OF FORFEITURE

      This matter is before the Court on the Government’s Motion for Entry of

Final Order of Forfeiture by the United States of America. On April 2, 2019, a

Federal Grand Jury sitting in the Northern District of Florida issued a three-

count Indictment against the defendant, charging him with Count One - being a

felon in possession of a firearm and ammunition in and affecting interstate

commerce, in violation of Title 18, United States Code, Sections 922(g)(1) and

924(a)(2); Count Two – did knowingly and intentionally possess with intent to

distribute   a   controlled   substance,   involving   5   grams    or   more   of

methamphetamine, its salts, isomers and salts of its isomers, in violation of Title

21, United States Code, Sections 841(a)(1) and 841(b)(1)(B)(viii); and Count

Three – in furtherance of a drug trafficking crime, did knowingly possess a

firearm, namely, a Smith and Wesson .40 caliber pistol.            The Indictment

included a firearm forfeiture allegation pursuant to Title 18, United States Code,
Section 924(d)(1).     The Government seeks the forfeiture of the following

property:

      7 rounds of Remington and Winchester ammunition, CAL: 40.1

      The United States is entitled to possession of the above-described property

pursuant to Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

      On July 2, 2019, a jury found the defendant guilty of Counts One through

Three of the Indictment.

      On July 11, 2019, a Preliminary Order of Forfeiture was entered.

Pursuant to Rule G(4)(a)(iv)(C) of the Supplemental Rules for Certain

Admiralty or Maritime Claims and Asset Forfeiture Actions, notice of the

forfeiture action was published on the official internet government forfeiture site

for at least thirty (30) consecutive days. No person or entity has filed a claim

setting forth their interest in the property.




1 The government is only obtaining a Final Order of Forfeiture on the
ammunition listed above. The firearm listed as Item A in the Preliminary Order
of Forfeiture (Doc. 31), is stolen and will not be forfeited to the government, but
will be returned to Rodney Grice, the claimant and rightful owner who has filed
a claim with Alcohol, Tobacco, Firearms and Explosives (ATF).
                                          2
      IT IS ORDERED that the above-described property is condemned and

forfeited to the United States.

      ORDERED this 5th day of December, 2019.


                                  /s/ Roger Vinson
                                  ROGER VINSON
                                  SENIOR U. S. DISTRICT JUDGE




                                        3
